Sweeney, J.
(dissenting). We do not agree with, the majority’s holding that, since the charge levied on private fire, protection systems is not based upon the amount of water con*331sumed, but rather is a charge upon the equipment itself, it is a tax. In our view the charge imposed is for .services rendered by the village in supplying an availability of water with sufficient pressure to handle an emergency occurring on the premises. It is a user charge based on an implied contract. There is an implied consent of the property owner to the terms of such implied contract when application is made for such availability of water. (See Silkman v. Board Water Comrs. of City of Yonkers, 152 N. Y. 327, 331.) We find a clear distinction between rents imposed upon vacant lots where no water is used, and rents paid for water and pressure held available in connected hydrants and risers for use in a private fire protection system in order to furnish, prompt and efficient fire streams therefrom when needed. The pivotal issue is not whether any water is used, but whether it is available for use. Plaintiff’s fire protection system creates a demand for the necessary water pressure and a supply of water which, although it may be potential only, must be sufficient and adequate at all times. Without the required standby pressure capacity, the system is ineffective. This is not, then, a flat charge for water whether used or not, and cannot be equated to the vacant lot situation discussed in Silkman v. Board Water Comrs. of City of Yonkers (supra, p. 330), where no use whatsoever is being made of the water by the person assessed, and the charge is “ assessed for a supposed benefit arising from the presence or public use of the water as distinguished from its private use by the individual ’ ’.
Moreover, there is doubt in onr minds whether chapter 417 of the Laws of 1971 exempts plaintiff from the present charges.
With respect to plaintiff’s contention that the charges discriminate against owners of private fire protection systems because owners of real property served by the village-owned hydrants receive the same benefit without charge, as a general rule, a board of water commissioners may fix different classifications of consumers and apply a different rate schedule to each, so long as the rates are not arbitrary or unreasonable and there is uniformity within each classification. The instant ordinance applies alike to all property owners maintaining private fire protection systems. It cannot be said that the classification is arbitrary, nor that, it lacks a rational basis. The added expense of providing the necessary equipment and water supply for the assurance of continued available supply and pressure to the private hydrants and sprinkler .systems, on the one hand, coupled with the services rendered in a more effective fire pro*332tection system on the other, gives a rational basis for a water-selling municipality to prescribe rates for the property owner who chooses a special private system of its own, while making no charge for its publicly maintained system.
. The contention that plaintiff State University has no “ private ” systems subject to these chárges is equally without merit. The word “ private ” as used in the ordinance distinguishes the systems referred to from publicly owned hydrants, meaning those owned by the village itself.
The order and judgment should, therefore, be affirmed.
Staley, Jr., and Reynolds, JJ., concur with Herlihy, P. J.; Sweeney and Kane, JJ., dissent and vote to affirm in a separate opinion by Sweeney, J.
Order and judgment modified, on the law and the facts, so as to provide that the plaintiff is not subject to so much of the defendant’s ordinance as imposes charges for sprinkler systems and private hydrants, and, further, by granting relief demanded by plaintiff, and, as so modified, affirmed, without costs.